Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s election with traverse of Group I, claims 16-19 and 24-27, SEQ ID NOs: 1 and 2; and species Agrobacterium vector in the paper filed on September 3, 2021 is acknowledged.  
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
In response to Applicant’s arguments, it must be noted that instant Application is a national stage entry of a PCT Application (PCT/JP2019/008706/050948, filed 03/05/2019) under 35 U.S.C. 371 and is subjected to restriction requirement under 35 U.S.C. 121 and 372.  
The election from parts (i), (ii), (iii)  and (iv) is treated as election of single nucleic acid sequence and its encoded protein. Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These polypeptides are thus deemed to normally constitute different inventive concepts. Additionally, Databases and resources allocation at the PTO have changed and the examination of additional sequences on the merits in the instant application would present a burden on PTO resources. Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  
	Contrary to Applicant’s arguments, the technical feature linking Groups I-III is a nucleic acid molecule comprising a nucleotide sequence encoding a Myb transcription factor polypeptide having an endosperm development-inducing function.  However, Noji et al. (Genbank database sequence accession NO. Q8LPH6.1; published 2009) teach a nucleic acid sequence encoding a polypeptide having 100% identity to instant SEQ ID NO: 3 and having MYb transcriptional factor activity.  In response to Applicant’s arguments, it must be noted that the property of endosperm development-inducing function into a seed plant cell will be inherent to the MYb polypeptide disclosed in the reference.  See in particular, pages 1-3
Accordingly, it is maintained that Groups I-Ill are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.
nd paragraph from bottom) through the end of 2nd paragraph of page 5 of the Restriction/Election mailed in the papers of June 3, 2021 for additional reasoning in this regard.
Accordingly, except for elected SEQ ID NOs: 1 and 2, all other SEQ ID NOs from claims 18 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  Likewise, claim 17 is also withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions because the elected SEQ ID NO: 1 encoded by the elected SEQ ID NO: 2 does not contain amino acid sequence motif formula (Ia) or (Ib) of claim  17.  
Additionally, claims 20-23 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  
Accordingly, claims 16, 18, 19 and 24-27 in conjunction with SEQ ID NOs: 1 and 2 and elected species “agrobacterium vector” are examined on merits in the present Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copy of Applicant's IDS form 1449 filed in the papers of January 4, 2021 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable . 
Appropriate correction is required.
Claim Objections
4.	Claims 18 and 19 are objected to because of the following informalities:  
	Claims 18 and 19 are objected for having non-elected SEQ ID NOs.
	In claim 18 and 19, it is suggested to change “homology” to ---identity---.
It is noted claim 27 has non-elected species.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 16, 18, 19, 24-26 and 27 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a method of producing a transgenic seed plant capable of developing endosperm without fertilization, comprising introducing a nucleic acid molecule comprising a nucleotide sequence encoding a polypeptide having an endosperm development-inducing function into a seed plant cell; and expressing the polypeptide in the seed plant cell; and selecting a plant that develops endosperm without fertilization, or wherein the polypeptide having an endosperm development-inducing function has a sequence homology of 90% or more with the amino acid sequence of SEQ ID NO: 1, or wherein the nucleotide sequence encoding the polypeptide having an endosperm development-inducing function has a sequence identity of 90% or more with the nucleotide sequence of SEQ ID NO: 2, or wherein the nucleic acid molecule further comprises a nucleotide sequence of a promoter region, and the nucleotide sequence encoding the polypeptide having the endosperm development-inducing function is functionally linked to the nucleotide sequence of the promoter region, or wherein the nucleic acid molecule further comprises a nucleotide 
The breadth of claim 16 encompasses any polypeptide having endosperm development-inducing function upon expression in a seed cell.
The breadth and scope of claims encompasses a genus having unknown structure(s) and derived from unknown sources and having endosperm development-inducing function upon expression in a seed cell.
The breadth of claim 18 encompasses a nucleic acid sequence and encoding a polypeptide having 90% homology to instant SEQ ID NO: 1, and having endosperm development-inducing function upon expression in a seed cell.
A 90% identity to SEQ ID NO: 1 would encompass 54 random substitutions or changes relative to 541 amino acid long polypeptide of SEQ ID NO: 1.  Thus breadth and scope of claims encompasses a genus having unknown structure(s) and derived from unknown sources and having endosperm development-inducing function upon expression in a seed cell.
The breadth of claim 19 encompasses a nucleic acid sequence having 90% homology to instant SEQ ID NO: 2 and encoding a polypeptide having endosperm development-inducing function upon expression in a seed cell.
A 90% identity to SEQ ID NO: 2 would encompass 162 random and unspecified substitutions or changes relative to 1626 nucleotide sequence long polynucleotide of SEQ ID NO: 2; these encompass polynucleotide sequences that encode proteins with 162 random and unspecified amino acid substitutions relative to SEQ ID NO: 1 (encoded by SEQ ID NO: 2).  These proteins would have 70% identity to SEQ ID NO: 1.  Thus breadth and scope of claims encompasses a genus having unknown structure(s) and derived from unknown sources and having endosperm development-inducing function upon expression in a seed cell.
	The instant specification, however, only describes the structure of SEQ ID NO: 1 encoded by SEQ ID NO: 2. The specification further describes that overexpression of SEQ ID NO: 1 in a transgenic plant resulted in the induction of endosperm in the transgenic plant without fertilization.   See in particular, Example 1, pages 1-22.
	Applicant’s broadly claimed genus encompasses species whose structure is unknown and hence their function is 
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Applicant fails to describe representative species from diverse source and thus their endosperm development-inducing function without fertilization in a plant is either unknown or unpredictable.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of diverse structures encompassed by Applicant’s broadly claimed genus is thus unknown.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 1-2 are insufficient to describe 
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
6.	Claims 16, 18, 19, 24-26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a transgenic seed plant, comprising transformation a plant seed cell with a nucleic acid sequence encoding a polypeptide having the amino acid sequence of SEQ ID NO: 1, wherein overexpression of SEQ ID NO: 1 in said transgenic plant results in the development of endosperm without fertilization in the transgenic seed plant, does not reasonably provide enablement for (i) any polypeptide having endosperm development-inducing function upon expression in a seed cell; (ii) polynucleotide sequences having 90% homology or identity to SEQ ID NO: 2 and (iii) a nucleic acid sequence encoding a polypeptide having 90% homology or identity to SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims are broadly drawn to a method of producing a transgenic seed plant capable of developing endosperm without fertilization, comprising introducing a nucleic acid molecule comprising a nucleotide sequence encoding a polypeptide having an endosperm development-inducing function into a seed plant cell; and expressing the polypeptide in the seed plant cell; and selecting a plant that develops endosperm without fertilization, or wherein the polypeptide having an endosperm development-inducing function has a sequence homology of 90% or more with the amino acid sequence of SEQ ID NO: 1, or wherein the nucleotide sequence encoding the polypeptide having an endosperm development-inducing function has a sequence identity of 90% or more with the nucleotide sequence of SEQ ID NO: 2, or wherein the nucleic acid molecule further comprises a nucleotide sequence of a promoter region, and the nucleotide sequence encoding the polypeptide having the endosperm development-inducing function is functionally linked to the nucleotide sequence of the promoter region, or wherein the nucleic acid molecule further comprises a nucleotide 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are directed to a polynucleotide encoding a WRKY polypeptide having 50-100% identity to SEQ ID NO: 1-3.
The breadth of claim 16 encompasses any polypeptide having endosperm development-inducing function upon expression in a seed cell.
The breadth of claim 18 encompasses a nucleic acid sequence and encoding a polypeptide having 90% homology to instant SEQ ID NO: 1, and having endosperm development-inducing function upon expression in a seed cell.
A 90% identity to SEQ ID NO: 1 would encompass 54 random substitutions or changes relative to 541 amino acid long polypeptide of SEQ ID NO: 1. 
Making all possible single amino acid substitutions in an 541 amino acid long protein like that encoded by SEQ ID NO: 1 would require making and analyzing 19541 nucleic acid sequences; these proteins would have 99.8% identity to SEQ ID NO: 1. 
Because nucleic acid sequences having 90% sequence identity to SEQ ID NO: 1 would encode proteins with 54 random and unspecified amino acid substitutions relative to SEQ ID NO: 1, many more than 19541 nucleic acid sequences would need to be made and analyzed.   
The breadth of claim 19 encompasses a nucleic acid sequence having 90% homology to instant SEQ ID NO: 2 and encoding a polypeptide having endosperm development-inducing function upon expression in a seed cell.

Making all possible single amino acid substitutions in an 541 amino acid long protein like that encoded by SEQ ID NO: 1 would require making and analyzing 19541 nucleic acid sequences; these proteins would have 99.8% identity to SEQ ID NO: 1. 
Because nucleic acid sequences having 90% sequence identity to SEQ ID NO: 2 would encode proteins with 162 random and unspecified amino acid substitutions relative to SEQ ID NO: 1 and having 70% identity to SEQ ID NO: 1, many more than 19541 nucleic acid sequences would need to be made and analyzed.   

The specification at page 7, paragraphs [0022] – [0023]  says:
“Specifically, the amino acid sequence of the endosperm development-inducing
polypeptide in the present invention desirably has a sequence homology of at least &0%,
preferably at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, or at least
98%, particularly preferably at least 99% with an amino acid sequence selected from the
group consisting of SEQ ID NOs: 1,3, 5,7, 9, 11, 13, 15, 17 and 19 as described above.
	Furthermore, the amino acid sequence of the endosperm development-inducing
polypeptide desirably has a sequence identity of at least 80%, preferably at least 85%, at
least 90%, at least 95%, at least 96%, at least 97%, or at least 98%, particularly preferably
at least 99% with an amino acid sequence selected from the group consisting of SEQ ID
NOs: 1,3, 5, 7, 9, 11, 13, 15, 17 and 19 as described above.”

Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 1 could be substituted with any other amino acid.
The instant specification, however, only provides guidance on how to make and use a nucleic acid sequence (SEQ ID NO: 2) encoding protein of SEQ ID NO: 1. The instant specification further teaches that overexpression of SEQ ID NO: 1 in a transgenic plant resulted in the induction of endosperm in the transgenic plant without fertilization.  See in particular, Example 1, pages 1-22.
Making amino acid changes in a protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NO: 1 (encoded by SEQ ID NO: 2)
Also, see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Also see McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Also see Hanzawa et al. (PNAS, 102:7748-7753, 2005; see in particular, abstract, Figures 1-5) who teach that a single amino acid change in Terminal Flower (TFL1) repressor protein converts its repressor function to an activator having FT (Flowering locus) function in flowering.
Additionally, also see Wishart et al. (JBC, 270:26782-26785, 1995; see in particular abstract; Figures 1-4) who teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase.

Thus, making and analyzing proteins with large and unspecified amino acid changes that have a biological activity would require undue experimentation.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of SEQ ID NO: 1 (encoded by SEQ ID NO: 2).
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved characteristics as claimed, if such plants are even obtainable.
See Genentech, Inc. v. Novo Nordisk, A/S,USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would have been required by one skilled in the art to make and use the claimed invention commensurate in scope with the teachings of the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 16, 18, 19, 24-26 and 27 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Emmanuel et al. (US Patent Publication NO. 20100154077 A1; Published June 17, 2010).
Emmanuel et al. disclose a method of making a transgenic plant, comprising transforming plant cells (seed cells) with a recombinant DNA construct, comprising a heterologous promoter (seed specific, for example) operably linked to a polynucleotide sequence of SEQ ID NO: 105 (100% identical to instant SEQ ID NO: 2) and encoding a polypeptide of SEQ ID NO: 270 having 100% identity to instant SEQ ID NO: 1.  The reference further discloses that said polynucleotide sequence is also operably linked to 3’ terminator sequence for terminating the expression of the polynucleotide transcript.  The reference further discloses Agrobacterium vector comprising said recombinant DNA construct and subsequently used for transformation of said seed cells and obtaining and selecting transgenic plants overexpressing said SEQ ID NO: 270.  See in particular, claims 1-24; paragraphs [0004] – [0213]; examples 1-7; SEQ ID NOs: 105 and 270.
The property of endosperm development-inducing function without fertilization would also be inherent to the transgenic plant cell comprising over-expressing Emmanuel et al. polypeptide of SEQ ID NO: 270 in Emmanuel et al. transgenic plant seed cell or,  unless the Applicant provides evidence to the contrary.  
The sequence homology results are as follows:
US-12-594-853-270
; Sequence 270, Application US/12594853
; Patent No. 8513488
; GENERAL INFORMATION
;  APPLICANT: Evogen LTD.
;  APPLICANT:Emmanuel, Eyal
;  APPLICANT:Ronen, Gil
;  APPLICANT:Savir, Noa
;  TITLE OF INVENTION: POLYNUCLEOTIDES, POLYPEPTIDES AND METHODS FOR INCREASING OIL
;  TITLE OF INVENTION:YIELD, GROWTH RATE AND BIOMASS OF PLANTS
;  FILE REFERENCE: 47062
;  CURRENT APPLICATION NUMBER: US/12/594,853
;  CURRENT FILING DATE: 2009-10-06
;  PRIOR APPLICATION NUMBER: US 60/907,568
;  PRIOR FILING DATE: 2007-04-09
;  NUMBER OF SEQ ID NOS: 1052
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 270
;  LENGTH: 541
;  TYPE: PRT
;  ORGANISM: Arabidopsis thaliana
US-12-594-853-270

  Query Match             100.0%;  Score 2863;  DB 9;  Length 541;
  Best Local Similarity   100.0%;  
  Matches  541;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MYHHLQTRIFLHQQNDLLRAENRARIHAMTSPSICRSCEEPIISTEERELWLENARLRSE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MYHHLQTRIFLHQQNDLLRAENRARIHAMTSPSICRSCEEPIISTEERELWLENARLRSE 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IDTLTCFIWRLNSFRNLYPAFATSLTEVGYGVAVMTSLSLKEVVFLARQRTPMWTSNGRL 120

Qy        121 NLDEYYSKLFPWYARNAPGFVHEVSRASAFVPCDASSLVANLMNHVSWQKIFPSIIADVS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLDEYYSKLFPWYARNAPGFVHEVSRASAFVPCDASSLVANLMNHVSWQKIFPSIIADVS 180

Qy        181 VESQQRGLQKINVNFMPQISPLIQTRNVKLLRRSRHIEDDTWAIA EISMYFSSYAQHLRP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VESQQRGLQKINVNFMPQISPLIQTRNVKLLRRSRHIEDDTWAIA EISMYFSSYAQHLRP 240

Qy        241 EYMRFPSGYLIQHIANGISKVTILDHWVYKEEEGMNTFNSNSEFGAQRWLTALQKHYYNT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EYMRFPSGYLIQHIANGISKVTILDHWVYKEEEGMNTFNSNSEFGAQRWLTALQKHYYNT 300

Qy        301 CPVSIPSIGHNIQIFDQICRKNLLNLSSFMVNVFCSGVCGITGQRWNRLNTVGVSANNIR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CPVSIPSIGHNIQIFDQICRKNLLNLSSFMVNVFCSGVCGITGQRWNRLNTVGVSANNIR 360

Qy        361 MFTQESRGMSGIPCVLVSATGLARMHTKPEVMFGLINGAEKQEIWSYLESAKDMKELIRI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MFTQESRGMSGIPCVLVSATGLARMHTKPEVMFGLINGAEKQEIWSYLESAKDMKELIRI 420

Qy        421 GRHPNSWNEVSVFSIEWKGSKEWYLIQETYYDESGAMIIHTCVEAPYFAAAINGGDLSGV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GRHPNSWNEVSVFSIEWKGSKEWYLIQETYYDESGAMIIHTCVEAPYFAAAINGGDLSGV 480

Qy        481 ELLPSGFTIIPCESQECFVTASCYVKADQTMVTSPNELGSYMENMVTNILGNVQNALPVH 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ELLPSGFTIIPCESQECFVTASCYVKADQTMVTSPNELGSYMENMVTNILGNVQNALPVH 540

Qy        541 R 541
              |
Db        541 R 541


US-12-594-853-105
; Sequence 105, Application US/12594853
; Patent No. 8513488
; GENERAL INFORMATION
;  APPLICANT: Evogen LTD.
;  APPLICANT:Emmanuel, Eyal
;  APPLICANT:Ronen, Gil
;  APPLICANT:Savir, Noa
;  TITLE OF INVENTION: POLYNUCLEOTIDES, POLYPEPTIDES AND METHODS FOR INCREASING OIL
;  TITLE OF INVENTION:YIELD, GROWTH RATE AND BIOMASS OF PLANTS
;  FILE REFERENCE: 47062
;  CURRENT APPLICATION NUMBER: US/12/594,853
;  CURRENT FILING DATE: 2009-10-06
;  PRIOR APPLICATION NUMBER: US 60/907,568
;  PRIOR FILING DATE: 2007-04-09
;  NUMBER OF SEQ ID NOS: 1052
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 105
;  LENGTH: 1898
;  TYPE: DNA
;  ORGANISM: Arabidopsis thaliana
US-12-594-853-105

  Query Match             100.0%;  Score 1626;  DB 24;  Length 1898;
  Best Local Similarity   100.0%;  
  Matches 1626;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTATCATCATCTTCAAACGAGGATTTTTCTCCACCAACAAAATGATTTGCTGAGAGCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 ATGTATCATCATCTTCAAACGAGGATTTTTCTCCACCAACAAAATGATTTGCTGAGAGCA 142

Qy         61 GAAAACAGAGCTAGGATTCATGCTATGACCTCTCCATCAATCTGCAGATCTTGTGAGGAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 GAAAACAGAGCTAGGATTCATGCTATGACCTCTCCATCAATCTGCAGATCTTGTGAGGAG 202

Qy        121 CCCATCATTTCAACCGAAGAGAGGGAGCTATGGTTGGAGAATGCTCGTCTTCGGTCCGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        203 CCCATCATTTCAACCGAAGAGAGGGAGCTATGGTTGGAGAATGCTCGTCTTCGGTCCGAG 262

Qy        181 ATTGATACATTGACTTGTTTCATATGGAGATTAAATTCGTTCAGGAACCTATATCCCGCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        263 ATTGATACATTGACTTGTTTCATATGGAGATTAAATTCGTTCAGGAACCTATATCCCGCA 322

Qy        241 TTTGCTACGTCTTTGACTGAAGTGGGTTACGGAGTGGCGGTTATGACGTCACTTTCGCTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        323 TTTGCTACGTCTTTGACTGAAGTGGGTTACGGAGTGGCGGTTATGACGTCACTTTCGCTG 382

Qy        301 AAAGAAGTTGTTTTTCTTGCGAGGCAAAGAACTCCGATGTGGACAAGTAACGGGAGATTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        383 AAAGAAGTTGTTTTTCTTGCGAGGCAAAGAACTCCGATGTGGACAAGTAACGGGAGATTG 442

Qy        361 AATCTCGACGAATACTACTCTAAATTATTTCCTTGGTACGCAAGAAACGCACCCGGGTTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 AATCTCGACGAATACTACTCTAAATTATTTCCTTGGTACGCAAGAAACGCACCCGGGTTT 502

Qy        421 GTACATGAGGTATCAAGAGCTTCTGCTTTTGTCCCATGTGATGCTTCATCGCTCGTGGCA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        503 GTACATGAGGTATCAAGAGCTTCTGCTTTTGTCCCATGTGATGCTTCATCGCTCGTGGCA 562

Qy        481 AATCTTATGAATCATGTAAGTTGGCAAAAAATCTTTCCGTCAATCATCGCGGATGTGTCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        563 AATCTTATGAATCATGTAAGTTGGCAAAAAATCTTTCCGTCAATCATCGCGGATGTGTCT 622

Qy        541 GTGGAATCACAACAACGGGGATTGCAAAAGATTAATGTGAATTTTATGCCACAAATCTCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        623 GTGGAATCACAACAACGGGGATTGCAAAAGATTAATGTGAATTTTATGCCACAAATCTCT 682

Qy        601 CCTCTCATTCAAACTCGGAATGTGAAACTTCTTCGACGCTCGAGGCATATAGAGGATGAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        683 CCTCTCATTCAAACTCGGAATGTGAAACTTCTTCGACGCTCGAGGCATATAGAGGATGAT 742

Qy        661 ACATGGGCTATTGCAGAAATTTCTATGTATTTCAGCTCATATGCGCAACATTTACGTCCT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        743 ACATGGGCTATTGCAGAAATTTCTATGTATTTCAGCTCATATGCGCAACATTTACGTCCT 802

Qy        721 GAATATATGAGATTTCCTTCTGGATATCTTATCCAACATATAGCCAATGGTATCTCTAAG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        803 GAATATATGAGATTTCCTTCTGGATATCTTATCCAACATATAGCCAATGGTATCTCTAAG 862

Qy        781 GTAACCATTCTCGACCATTGGGTTTACAAGGAAGAAGAAGGCATGAACACTTTCAATTCA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        863 GTAACCATTCTCGACCATTGGGTTTACAAGGAAGAAGAAGGCATGAACACTTTCAATTCA 922

Qy        841 AACTCTGAATTTGGTGCACAGAGATGGCTCACTGCTCTCCAAAAGCATTACTACAACACC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        923 AACTCTGAATTTGGTGCACAGAGATGGCTCACTGCTCTCCAAAAGCATTACTACAACACC 982

Qy        901 TGCCCCGTTTCTATTCCTTCAATTGGTCACAATATTCAAATATTCGACCAGATCTGTCGC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        983 TGCCCCGTTTCTATTCCTTCAATTGGTCACAATATTCAAATATTCGACCAGATCTGTCGC 1042

Qy        961 AAGAACTTGCTTAACCTATCTTCATTTATGGTTAACGTATTTTGTTCGGGAGTTTGCGGG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1043 AAGAACTTGCTTAACCTATCTTCATTTATGGTTAACGTATTTTGTTCGGGAGTTTGCGGG 1102

Qy       1021 ATAACTGGACAAAGGTGGAATCGGTTGAATACAGTTGGAGTTTCGGCTAATAACATTAGA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1081 ATGTTCACGCAAGAAAGTCGAGGCATGAGTGGGATCCCTTGCGTTTTGGTTAGCGCTACC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1163 ATGTTCACGCAAGAAAGTCGAGGCATGAGTGGGATCCCTTGCGTTTTGGTTAGCGCTACC 1222

Qy       1141 GGTTTAGCTAGAATGCACACTAAACCAGAAGTAATGTTTGGATTAATCAACGGTGCAGAA 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1223 GGTTTAGCTAGAATGCACACTAAACCAGAAGTAATGTTTGGATTAATCAACGGTGCAGAA 1282

Qy       1201 AAACAAGAAATATGGAGTTATTTAGAGTCTGCTAAAGATATGAAAGAACTAATTCGTATC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1283 AAACAAGAAATATGGAGTTATTTAGAGTCTGCTAAAGATATGAAAGAACTAATTCGTATC 1342

Qy       1261 GGAAGACATCCTAATTCATGGAATGAAGTCTCTGTTTTCAGCATTGAGTGGAAGGGTTCG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1343 GGAAGACATCCTAATTCATGGAATGAAGTCTCTGTTTTCAGCATTGAGTGGAAGGGTTCG 1402

Qy       1321 AAGGAGTGGTATCTGATTCAAGAAACATACTACGATGAATCAGGAGCAATGATAATCCAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1403 AAGGAGTGGTATCTGATTCAAGAAACATACTACGATGAATCAGGAGCAATGATAATCCAC 1462

Qy       1381 ACTTGCGTAGAAGCGCCATATTTTGCAGCTGCAATAAACGGTGGGGATTTGTCTGGCGTC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1463 ACTTGCGTAGAAGCGCCATATTTTGCAGCTGCAATAAACGGTGGGGATTTGTCTGGCGTC 1522

Qy       1441 GAACTGTTACCCAGTGGATTCACCATAATACCATGCGAATCACAAGAATGTTTCGTGACA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1523 GAACTGTTACCCAGTGGATTCACCATAATACCATGCGAATCACAAGAATGTTTCGTGACA 1582

Qy       1501 GCTAGTTGTTATGTTAAGGCTGACCAAACTATGGTCACGAGTCCAAATGAGCTGGGGAGT 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1583 GCTAGTTGTTATGTTAAGGCTGACCAAACTATGGTCACGAGTCCAAATGAGCTGGGGAGT 1642

Qy       1561 TATATGGAGAACATGGTCACTAACATTCTAGGAAATGTCCAAAATGCTCTTCCAGTCCAC 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1643 TATATGGAGAACATGGTCACTAACATTCTAGGAAATGTCCAAAATGCTCTTCCAGTCCAC 1702

Qy       1621 CGTTGA 1626
              ||||||
Db       1703 CGTTGA 1708


Accordingly, Emmanuel et al. anticipated the claimed invention.
Conclusions
8.	Claims 16, 18, 19, 24-26 and 27  are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663